HAZEL, District Judge.
This motion first came before Judge Noyes, who in his written memorandum intimated that, if the complainant had presented specific amendments to the different paragraphs of the original bill, he would have passed upon each of the proposed amendments and either allowed or disallowed them. Without endeavoring to pass specifically upon the various proposed amendments, it appears clearly enough that the amendments which the complainant desires to make to the original bill are thoroughly in line with its testimony, while the allegations of the original bill are not as claimed in accord therewith. Under the circumstances presented by the record, I am of the opinion that the proposed amendments should be allowed, and an order to that effect may be entered.
See, also, 176 Fed. 745.